NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

U.S. RUBBER RECYCLING, INC.,
Plczintiff-Appellant,

V.

ECORE INTERNATIONAL, INC.,
Defendant-Appellee,

Appeal from the United States District Court for the
Central District of California in case no. 09-CV-9516,
Judge S. J ames Otero.

2012-1166

ON MOTION

ORDER

Counsel of record moves without opposition to with-
draw as counsel to U.S. Rubber Recycling, Inc.,

Upon consideration there0f,
It Is Ordered That:
(1) The motion is granted

US RUBBER RECYCLING V. ECORE INTL 2

(2) U.S. Rubber Recycling, Inc. is ordered to find sub-
stitute counsel that would enter an appearance
within 60 days of this order. The appellant's reply
brief, if any, and the joint appendix are due within
60 days of the date of service of the appellee's

brief.
FOR THE CoURT
- 05
Jl'"` 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Robert C. Nissen, Esq.
Douglas Q. Hahn, Esq.
Richard Snyder, U.S. Rubber
- LED
26 FDH
s 
JUL 0 5 ZU?Z

JAN HURBA|.Y
CLERK